Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
As per claims 19,20, it is not clear how to read ‘the determined characteristics….’ as it appears to be a runon or improperly formatted sentence.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims including 1 ,9,13,2,3,4,5,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti et al (US 20150137998 A1), and further in view of Ricci (US 20150061895 A1).

As per claim 1,  Marti discloses a method for providing three-dimensional stereo sound comprising: 
receiving data signals from sensors 105 positioned around an exterior of a vehicle (fig. 2, para. 15: one or more audio detectors 105 (e.g., microphones, transducers, and the like) and one or more speakers 110. If multiple audio detectors 105 are used, they may be placed at different locations on the vehicle 100 (e.g., respective sides of the vehicle, under the vehicle, top of the vehicle);
wherein the sensors include at least one of a video camera (para. 41, the video camera to provide visual information used with the audio to detect events, and the sensors may additionally include );
detecting a hazard based on the received data signals (sirens in the distance, para. 29 detected by the audio processing module); 
determining characteristics of the detected hazard (para. 29: the audio processing module may adjust the weight associated with an event based on its estimated distance from the vehicle; alternatively or additionally where the characteristics are any of the detected portions of the recorded external sounds from the microphones, or any of the parameters used in any of the processing of the external sounds);
 generating, by processing circuitry, an alert based on the determined characteristics of the detected hazard (abstract: The audio processing system may then provide an audio alert to an occupant in the vehicle. For example, the system may process the identified sound (e.g., amplify and/or isolate the sound) and use a speaker to output the processed sound into the interior of the vehicle.); and 
outputting the generated alert as the three-dimensional stereo sound via speakers arranged around an interior of the vehicle (To do so, the speakers 110 may be arranged in a specific way and/or use a directional audio technique (e.g., 3D sound) in order to convey directional information to the occupant when playing back the processed versions of the external sounds), 
the outputted alert communicating to a driver of the vehicle the determined characteristics of the detected hazard (in order to convey directional information to the occupant when playing back the processed versions of the external sounds,where the characteristics are any or all of the recorded external sounds form the microphones, or any of the parameters used in any of the processing, for example the weight based on distance, or detected audio direction used to adapt the alert to the user (para. 22: The audio processing module may also convey to the occupant the distance from the vehicle to the event when playing back the associated with the event                                           ).

However, Marti does not disclose the video or audio sensor including a radar/lidar/gyroscope/accelerometer sensor.

Ricci teaches that (para 479, one or more interior-facing or exterior-facing cameras or other imaging sensors (which commonly convert an optical image into an electronic signal but may include other devices for detection objects such as an electromagnetic radiation emitter/receiver that emits electromagnetic radiation and receives electromagnetic waves reflected by the object, which is a radar) to sense objects, such as other vehicles and pedestrians and optionally determine the distance, trajectory and speed of such objects, para. 479).  It would have been obvious to one skilled in the art that the camera sensing could be implemented with one or more cameras and radars for the purpose of improved object detection and detection of characteristics of the objects.

Where the determined characteristics include distance and trajectories, per Ricci para. 49, each of which are a travel vector, and where a distance also defines a set of positions in a circle around the sensor/vehicle.

As per claim 9, the claim 1 rejection discloses an apparatus for providing three-dimensional stereo sound, comprising: 
processing circuitry (the circuitry to support the device as shown in fig. 2) configured to 
receive data signals from sensors including at least one of LIDAR radar accelerometer, gyroscope positioned around an exterior of a vehicle (as per the claim 1 rejection), 
detect a hazard based on the received data signals (as per the claim 1 rejection), 
determine characteristics of the detected hazard including at least one of a position and a travel vector of the hazard based on a data signal received from at least one of the radar, LIDAR, accelerometer and gyroscope (as per the claim 1 rejection), 
generate an alert based on the determined characteristics of the detected hazard(as per the claim 1 rejection), and 
output the generated alert as the three-dimensional stereo sound via speakers arranged around an interior of the vehicle(as per the claim 1 rejection), 
the outputted alert communicating to a driver of the vehicle the determined characteristics of the detected hazard(as per the claim 1 rejection).

As per claim 13, the system described in the claim and a 9 rejections requires a processor/computer with a non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a computer cause the computer to perform a method for providing three-dimensional stereo sound the method comprising: 
receiving data signals from sensors positioned around an exterior of a vehicle; 
detecting a hazard based on the received data signals; 
wherein at least one of the sensors comprises a non-auditory sensor and the data signals comprise a non-auditory signal from the non-auditory sensor (para. 41, the video camera to provide visual information used with the audio to detect events);

determining characteristics of the detected hazard;
generating an alert based on the determined characteristics of the detected hazard; and
 outputting the generated alert as the three-dimensional stereo sound via speakers arranged around an interior of the vehicle, the outputted alert communicating to a driver of the vehicle the determined characteristics of the detected hazard (as per the claim 1 and 9 rejections).


	As per claim 2, wherein at least one of the sensors is a microphone and the generating generates the alert as a reproduction of an original acoustic signal received at the at least one microphone (as per the claim 1 rejection).
	
As per claim 3, wherein the generating the alert based on an audio file acquired from an audio file database. the audio file corresponding to the detected hazard (para. 22, the recorded audio is played back to the occupant adapted for distance and direction as cited in the above rejection, where the audio must be stored in order to be processed as described above, where the storage/buffering of the audio while it is being processed is an audio file from an audio file database.

As per claim 4, the method of claim 3, wherein the audio file corresponding to the detected hazard is an audio file mimicking a natural sound of the detected hazard (para. 22, the recorded sound is played back, as such it will mimick the natural sound of the detected hazard).

As per claims 5,10, the method of claim 1 wherein the detecting detects the hazard by classifying the received data signals as hazards based on a reference database of labeled data signals (para. 27: In one embodiment, the predefined characteristics of the events may be stored in the memory of the computing device discussed in FIG. 2. For example, the characteristics may be stored in a database or table which the audio processing module then accesses to match the detected characteristics to the characteristics stored in the memory. The characteristics may match if they are similar to the characteristics stored in the memory. To determine if the characteristics of the detected sounds are similar to the characteristics of the known sounds, the audio processing module may use one or more thresholds or matching criteria).


As per claims 19,20, wherein the alert is an auditory alert which is generated based on the data signal received from at least one of the radar, LIDAR, accelerometer and gyroscope the determined characteristics of the detected hazard which is a non-auditory data signal. (the data signal from the Radar taught by Ricci is received as one of the multiple camera signals as disclosed by Marti in para. 41, where the signal from a Radar is by definition non-auditory).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 23, 2003

	
	
	Allowable Subject Matter

Claims 11,12,14,15,16,17,18 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 are allowed over the current prior art of record.


Response to Arguments

As per applicant’s argument that Ricci does not disclose utilizing radar signals to generate a sound alert, the examiner notes the sound alert is disclosed by Marti and Ricci teaches that camera systems can comprise radars, and Marti discloses a camera system.  When considering a reasonable combination of elements applicant’s claims are disclosed.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

As per applicant’s argument that the cited prior art does not disclose 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 23, 2003